DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 25 February 2022.
2.         Claims 1, 2, 10, 11, 16, and 17 have been amended.  Claim 20 has been cancelled.  New Claim 21 has been added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-19 and 21 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1-19 and 21 to provide statutory support and the rejection is maintained.  See below for further explanation.
In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Applicants have amended now Claims 1-19 and 21 and the rejection is withdrawn.
Applicants’ amendments necessitated the new grounds of rejection.


Response to Arguments

Applicants’ arguments filed 25 February 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-19 and 21, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains this rejection under 35 U.S.C. 101 because although amended, it still appears a person(s) could be performing these step limitations using a camera visually with a computer (monitoring) system and making the risk characteristics decisions for visitors.
Regarding the prior art rejection that:  (2) Astigarraga et al. (Astigarraga) (US 2018/0150600) does not teach or suggest in the independent and amended claims, the Examiner submits a new grounds or rejection (see below rejection of Astigarrage in view of Dobkin et al. (Dobkin) (US 2007/0122003)) and Applicants’ arguments are moot.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-19 and 21 are focused to a statutory categories, namely “system; method; computer program product” sets.  “
Step 2A:  Prong One: Claims 1-19 and 21 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“identifying, via a camera, a first number of visitors of a location;
tracking, via a computer system and based on the identifying, a visitor history of the location over time;
calculating, via a computer system, location risk characteristics of the location based on the visitor history of the location; 
identifying, via a computer system, an event at the first location; 
calculating, via a computer system, personnel risk characteristics of the event, the personnel risk characteristics including a number of attendees of the event; 
calculating, via a computer system and based on the location risk characteristics and on the personnel risk characteristics, an event risk; 
acquiring a risk acceptability threshold; 
comparing, via a computer system, the event risk to the risk acceptability threshold; 
and implementing, via a computer system and based on the comparing, a risk mitigation policy” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  Claims 1-19 and 21 contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-19 and 21: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “implement(ing)…a risk mitigation policy”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification ¶’s 15-25) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Claims 1-19 and 21 contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-19 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements in Claims 1-19 and 21, “memory; system; processing unit;”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 15-25, 53-58) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “Method 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-19 and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (Astigarraga) (US 2018/0150600) in view of Dobkin et al. (Dobkin) (US 2007/0122003).

With regard to Claims 1, 10 16, Astigarraga teaches a method/system/computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to a central processing unit (CPU) coupled to the memory (see at least paragraphs 12-20), the CPU configured to execute instructions to:

Identifying (to analyze and correlate received data on one or more incidences of a contagious disease or a virus with travel information to identify at risk individuals), a first number of visitors of a location (geographical region) (see at least paragraph 10);

tracking, via a computer system and based on the identifying, a visitor history of the location over time (provides the ability to retrieve information, receive a notification from travel tracking system 152, or receive a notification from a disease racking system (e.g., from a computer system for the center for disease control (CDC)) on recently identified cases or incidences of a contagious disease or virus in a location or a geographic region) (see at least paragraph 15);

calculating, via the computer system, location risk characteristics of a first location (identify at risk individuals; in a geographical location), the location risk characteristics including a visitor history of the location (to retrieve travel information for identification of travelers currently visiting the affected region or travelers who have previously visited the affected region or location) (see at least paragraphs 10-18); 

identifying, via the computer system, an event at the first location (to receive notification of the incidences of the contagious disease or viruses in a geographical region) (see at least paragraphs 10, 18); 

calculating, via the computer system, personnel risk characteristics of the event, the personnel risk characteristics including a number of attendees of the event (correlation program 122 sends data such as a notification of a medical appointment or a notification of a potential exposure to a contagious disease to individuals visiting or who previously visited a location, country or region in a timeframe associated with an outbreak of a contagious disease or virus; notifies the respective individuals and/or health care systems or agencies of the potential risk with associated with the outbreak of the contagious disease) (see at least paragraphs 10-18; 

calculating, via the computer system and based on the location risk characteristics and on the personnel risk characteristics, an event risk (Using the received and retrieved information (e.g., incidences of the disease, location of incidences, individuals who visited the location, etc.), correlation program 122 determines one or more appropriate actions. In various embodiments, correlation program 122 notifies the respective individuals and/or health care systems or agencies of the potential risk with associated with the outbreak of the contagious disease) (see at least paragraph 18); 

acquiring a risk acceptability threshold (responsive to receiving data on incidences of a contagious disease, provides an evaluation of one or more actions to take in response to the identified outbreak based, in part, on retrieved information such as the seriousness or the level of severity of the contagious disease (e.g., predicted disease outcome) and the ease of transmission of the disease) (see at least paragraph 22); 

comparing, via the computer system, the event risk to the risk acceptability threshold (responsive to receiving data on incidences of a contagious disease, provides an evaluation of one or more actions to take in response to the identified outbreak based, in part, on retrieved information such as the seriousness or the level of severity of the contagious disease (e.g., predicted disease outcome) and the ease of transmission of the disease; Using information extracted from a received notification or retrieved from a database (e.g., CDC database) on dates and locations or geographic regions where an outbreak or cases of the contagious disease occurred, correlation program 122 retrieves information associated with individuals who are or have been visitors of the geographic region or locations where the outbreak occurred during the timeframe when the outbreak occurred. In an embodiment, correlation program 122 automatically correlates received information on an outbreak of one or more incidences of a contagious disease or virus with information provided by a traveler or extracted from a traveler's passport on one or more locations or geographic regions visited that is input into a customs database or other port of entry of a computer system) (see at least paragraphs 22, 36); 

implementing, via the computer system and based on the comparing, a risk mitigation policy (correlation program 122 notifies the respective individuals and/or health care systems or agencies of the potential risk with associated with the outbreak of the contagious disease; Correlation program 122 extracts data relating to the disease outbreak (204) from the notification. Information extracted from the notification on the incidence(s) of a contagious disease or virus includes but, is not limited to one or more of the type/name of the contagious disease occurring, the locations or affected regions where the contagious disease occurs, the number individuals affected, the rapidity or rate of progression of the disease in the various reported incidences (if known), dates associated with the outbreak, and other similar provided information relating to the outbreak correlation program 122 automatically sends a notification of a potential disease exposure to computer 130 for display on UI 133 to the traveler and to the computer system of the custom agent or other representative inputting the information for display to the agent or representative) (see at least paragraphs 18, 32, 36, 61);

Astigarraga does not specifically teach via a camera.  Dobkin teaches via a camera (human marking system 126 includes a plurality of video cameras in each surveillance field. These video cameras take images, from different viewing angles, of each person who enters the surveillance field) in analogous art of identifying a threat associated person among a crowd in a protected area for the purposes of:  “Whenever a person enters a surveillance field, this procedure repeats and the newly produced three-dimensional signature is compared with already stored ones, to determine whether this person is already marked” (see at least paragraphs 17, 35-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include  the system and method for identifying a threat associated person among a crowd as taught by Dobkin in the system of Astigarraga, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	


With regard to Claims 2, 11, 17, Astigarraga teaches: 
a second number of visitors that have entered the location over a duration (see at least paragraphs 18, 21); 
a maximum number of visitors in the location simultaneously over the duration (see at least paragraphs 18, 21).

With regard to Claims 3, 12, 18, Astigarraga teaches: 
determining a sensitivity level of an attendee of the event (see at least paragraphs 10-18, 22); 
calculating, based at least on the sensitivity level, the risk acceptability threshold (see at least paragraphs 10-18, 22). 

With regard to Claim 4, Astigarraga teaches wherein the personnel risk characteristics further include a likelihood that an attendee of the event is contagious (see at least paragraph 22). 

With regard to Claim 5, Astigarraga teaches wherein the visitor history includes a likelihood of a contagious person in the location (see at least paragraphs 18, 22).

With regard to Claim 6, Astigarraga teaches wherein the implementing the risk mitigation policy includes adjusting the event (see at least paragraphs 18-23).

With regard to Claims 7, 13 19, Astigarraga teaches: 
monitoring a location risk metric (see at least paragraph 15); 
determining, based on the monitoring, that a risk constraint has been violated (see at least paragraphs 15, 20, 43);
generating, based on the determining that the risk constraint has been violated, a risk report (see at least paragraphs 15-21, 35, 43).

With regard to Claims 8, 14, Astigarraga teaches modifying, based on the determining that the risk metric constraint has been violated, the risk mitigation policy (see at least paragraph 35).

With regard to Claims 9, 15, Astigarraga teaches: 
the location includes a plurality of sublocations (see at least paragraphs 40-43); 
the location risk characteristics include, for each sublocation: a number of entry/exit doors; a size of the sublocation; and ventilation characteristics of the sublocation (see at least paragraphs 40-43).

With regard to Claim 21, Astigarraga teaches:
restricting access, by the computer system, to the location (see at least paragraph 10); 
proposing, by the computer system, an alternative location for the event (see at least paragraphs 40-43);
proposing, by the computer system, an alternative route to the event (see at least paragraphs 40-43); 
providing, by the computer system, a visual message or audible alert that communicates that the event risk is greater than the risk acceptability threshold (see at least paragraphs 10-18, 22, 29); 
and adjusting, by the computer system, the number of attendees of the event (see at least paragraphs 24-26).


Conclusion

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623